Citation Nr: 1416815	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-48 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had service in the Philippine Recognized Guerilla from October 1944 to June 1946; he died in March 2002.  The appellant is his surviving spouse.  The appellant died in November 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manila, the Republic of the Philippines.  

This matter was previously before the Board in April 2013.  At that time, the Board purported to deny the issue of entitlement to non-service-connected death pension and remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development, to include attempting to obtain additional VA treatment records.  Unbeknown to the Board, the appellant had died in November 2012, prior to the April 2013 Board decision; therefore, the April 2013 Board decision lacked jurisdiction, and must be vacated. 


FINDINGS OF FACT

1.  In April 2014, prior to adjudication, the Board confirmed that the appellant had died in November 2012.

2.  The appellant's death preceded the issuance of the Board decision in April 2013. 


CONCLUSIONS OF LAW

1.  Due to the death of the appellant prior to the April 2013 Board decision, that Board decision lacked jurisdiction so must be vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2014, prior to adjudication by the Board, the Board was notified that the appellant's death had occurred in November 2012.  In this case, the appellant died in November 2012 during the pendency of the current appeal, as well as prior to an April 2013 Board decision and remand.  As the death of the appellant preceded the April 2013 Board decision, the April 2013 Board decision must be vacated.  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant, although such survivor must qualify as an accrued benefits claimant.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 20.1106 (2013).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant" under 38 U.S.C.A. § 5121(a) (West 2002).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the claimant for purposes of processing the claim to completion; however, such request must be filed not later than one year after the date of the claimant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. 
§ 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008).  

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the appellant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision); however, as the appellant died in November 2012, any request for substitution needs to have already been filed at the RO by November 21, 2013.



ORDER

The April 2013 Board decision is vacated, and the current appeal is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


